     Case 1:21-cv-01142-NONE-JLT Document 8 Filed 08/11/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   BRYAN JOSE CORRALES LORIA,                         No. 1:21-cv-01142-NONE-JLT

12                      Plaintiff,

13          v.                                          ORDER DISCHARGING ORDER TO SHOW
                                                        CAUSE AND DISMISSING FIRST
14   FMC TECHNOLOGIES SURFACE                           AMENDED COMPLAINT FOR LACK OF
     INTEGRATED SVCS,                                   SUBJECT-MATTER JURISDICTION WITH
15                                                      LEAVE TO AMEND
                        Defendant.
16                                                      (Doc. Nos. 5, 6)

17

18

19          On August 3, 2021, plaintiff Bryan Jose Corrales Loria filed a first amended complaint

20   (“FAC”) against defendant FMC Technologies Surface Integrated Svcs for claims brought under

21   California law. (Doc. No. 5.) On August 4, 2021, the court issued an order requiring plaintiff to

22   show cause in writing why the complaint should not be dismissed for lack of subject-matter

23   jurisdiction because plaintiff had not alleged his or defendant’s state of citizenship. (Doc. No. 6.)

24   On the same day, plaintiff’s counsel filed a declaration in response to the order to show cause.

25   (Doc. No. 7.) Therein, counsel apologizes to the court for not alleging facts in support of the

26   court’s subject-matter jurisdiction over this action. Although the declaration states defendant is a

27   citizen of Colorado (its state of incorporation) and Texas (its principal place of business), that is

28   not alleged in the complaint. See Leite v. Crane Co., 749 F.3d 1117, 1122 (9th Cir. 2014)
                                                       1
     Case 1:21-cv-01142-NONE-JLT Document 8 Filed 08/11/21 Page 2 of 2


 1   (holding that facial attacks on subject-matter jurisdiction are resolved by looking at the

 2   allegations in the complaint and determining whether they “are sufficient as a legal matter to

 3   invoke the court’s jurisdiction”).

 4          Moreover, an amended complaint must plead the diversity status of the plaintiff. For

 5   diversity purposes, the citizenship of a United States citizen is “determined by her state of

 6   domicile, not her state of residence.” Kanter v. Warner-Lamber Co., 265 F.3d 853, 857 (9th Cir.

 7   2001). Thus, a United States citizen domiciled in the United States is a citizen of that state.

 8   District courts also have jurisdiction over cases that meet the matter-in-controversy requirement

 9   and are between “citizens of a State and citizens or subjects of a foreign state, except that the

10   district courts shall not have original jurisdiction under this subsection of an action between

11   citizens of a State and citizens or subjects of a foreign state who are lawfully admitted for

12   permanent residence in the United States and are domiciled in the same State.” 28 U.S.C.

13   § 1332(a)(2). Here, the only defendant named in this action appears to be a citizen of Texas and

14   Colorado. If the amount in controversy is met, and plaintiff can allege that he is domiciled in

15   California or that he is not domiciled in Texas or Colorado, diversity jurisdiction may be present.

16   See id. § 1332(a).

17          Accordingly,

18          1. The order to show cause (Doc. No. 6) is DISCHARGED;

19          2. The first amended complaint (Doc. No. 5) is DISMISSED, for lack of subject-matter

20               jurisdiction; and
21          3. Plaintiff is granted leave to file a second amended complaint within fourteen days.

22   IT IS SO ORDERED.
23
        Dated:     August 11, 2021
24                                                         UNITED STATES DISTRICT JUDGE

25

26
27

28
                                                       2
